ROMA FINANCIAL CORPORATION DECLARES DIVIDEND ROBBINSVILLE, NJ – September 17, 2010 – Roma Financial Corporation (NASDAQ GS: ROMA) (the Company), the holding company of Roma Bank, announced today that its Board of Directors (the Board) declared the Company’s fifteenth consecutive quarterly cash dividend. A dividend of $.08 per share will be paid on or about October 20, 2010 to stockholders of record on October 6, 2010. “The merger of Sterling Bank into Roma Bank was consummated on July 16th.As previously announced, the merger expands Roma Bank’s retail branch network from fourteen to twenty-four branches spanning Mercer, Burlington, Camden and Ocean Counties.Personnel and systems integration have been successfully achieved.Roma Financial Corporation’s post merger capital remains strong and provides the foundation to sustain a return of value to our shareholders at the current quarterly dividend level.Accordingly, our Board of Directors is pleased to declare our fifteenth consecutive quarterly dividend since the Company issued its stock in July 2006”, commented Peter A. Inverso, President and CEO. “It remains the current intention of the Board to continue to pay a dividend quarterly.However, the payment and amount of future dividends will be predicated on the Board’s assessment of the Company’s financial condition, earnings and capital requirements, and any regulatory actions”, he concluded. Roma Financial Corporation is the holding company of Roma Bank, a community bank headquartered in Robbinsville, New Jersey.Roma Bank has been serving families, businesses and the communities of Central New Jersey for over 90 years with a complete line of financial products and services.Roma Bank has branch locations in Mercer, Burlington, Camden and Ocean counties in New Jersey.Visit Roma online at www.romabank.com Forward Looking Statements The foregoing material contains forward-looking statements concerning the Company.We caution that such statements are subject to a number of uncertainties and readers should not place undue reliance on any forward-looking statements.The Company does not undertake, and specifically disclaims, any obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements.
